internal_revenue_service p o box cincinnati oh number release date department of the treasury employer_identification_number contact person - id number date date contact telephone number legend x scholarship program u dollar amount dear uil you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students - our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code section expenditures you make under these procedures won't be taxable g result as a also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request your letter indicates you will operate a scholarship program called x the purpose of x is to provide grants for youth and young adults to reach their full potential through a college undergraduate and graduate program the objective is to help through financial aid on a nondiscriminatory basis any person who can establish a need and who evidences the potential ability to fully complete a course of study scholarships are awarded based on need and the anticipated education costs while there is no set amount awards are not expected to exceed u dollars you plan on offering twelve scholarships annually each grant is tailored to the applicant after a full review of the application applicants must meet the following by requirements entire board_of directors the e graduation from high school letter catalog number 58263t e e e school gpa of for and high college potential success minimum demonstrated by high school course work that exceeds the state minimum mandated requirements financial need established by a parents’ tax_return a student aid report or other supporting type of evidence each applicant must provide an essay that describes in detail the student's pian for further education the family’s financial ability to pay and something about the student's motivation to succeed maintenance of a minimum gpa of for each year of the scholarship term potential a success third-party recommendation that describes character and for you stated that you will not discriminate on the basis of race religion sex age or sexual at least annually the full preference when evaluating applications for scholarship grants board_of directors will review whether the student has properly met the terms of the scholarship grant before any new funds will be committed be determined by your board_of directors under your program award amounts will a scholarships are intended for those with significant need and the ability to succeed in college environment you inform selected high schools that you have scholarship funds available and provide an application form for any interested students recipients are required to submit an annual report of their progress to you at the end of each school term you monitor the use of scholarship funds by requiring each recipient to provide an official copy of their student report transcript showing courses taken and grades received if any recipients are expected to pursue a degree at an educational_institution in each is stipulated that a renewal of the scholarship funds for any succeeding period is case it whenever contingent upon evidence of adequate performance at the time of review possible the scholarship funds will be paid directly to an educational_institution for the benefit of the recipient each scholarship under your program will be subject_to your annual review and approval of under your procedures the recipients’ academic record and other relevant information the scholarship recipients from prior years are eligible to have their scholarships renewed annually but each recipient will be required to maintain the same performance standards as are first-time applicants your board_of your board_of directors makes selections of your scholarship recipients any relatives or family directors has six members who are disinterested persons members of the board_of directors are not eligible to apply for your scholarship grants applicants must apply directly to you the only limitation is the amount of scholarship funds that you may have available otherwise there is currently no limit on the number of individuals that are eligible to apply for the scholarship additionally you signed a written_statement to acknowledge and agree to continue to maintain records that include information used to evaluate the qualifications of potential grantees identification of the grantees including any relationship of any grantee to you the amount and purpose of each grant and all grantee reports and other follow-up data obtained in administering the your scholarship grant-making program basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a letter catalog number 58263t grant to an individual for travel study or other similar purposes however a grant that a taxable meets all expenditure of the following requirements of code sec_4945 is not the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely holly o paz director exempt_organizations rulings and agreements letter catalog number 58263t
